Citation Nr: 0929443	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  06-17 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder 
manifested by pain.

2.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity, as secondary to 
service-connected diabetes mellitus.

3.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity, as secondary to 
service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to August 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which, inter alia, 
denied the Veteran's March 2005 claim for entitlement to 
service connection for a low back disorder manifested by 
pain.

In February 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge; a copy of 
this transcript is associated with the record.

In March 2009, the Board remanded the issue of entitlement to 
service connection for a low back disorder manifested by pain 
for additional development.  The case has now been returned 
to the Board for further appellate consideration.

The Board notes that the issues of entitlement to an initial 
disability rating in excess of 10 percent for service-
connected degenerative arthritis of the left ankle, and 
entitlement to an initial disability rating in excess of 10 
percent for service-connected carpel tunnel syndrome of the 
left wrist, were granted in part in the Board's March 2009 
decision, and the RO properly effectuated the Board's 
decision in its June 2009 rating decision.  The Board's 
decision on the Veteran's left ankle and left wrist claims is 
final.  38 C.F.R. § 20.1100 (2008).  The Board also pointed 
out that the Veteran had filed a notice of disagreement with 
the RO's September 2007 rating decision, in which it 
confirmed and continued the denial of entitlement to service 
connection for left and right lower extremity peripheral 
neuropathy.  The issues were remanded pursuant to the 
decision reached in Manlincon v. West, 12 Vet. App. 238 
(1999) for issuance of the statement of the case.  The Board 
notes the development has not been undertaken and will be 
further addressed in the Remand section of this decision.  

Both the Veteran and his representative provided VA with 
waivers of RO consideration of new evidence in February 2009.  
However, the RO nevertheless issued a supplemental statement 
of the case in June 2009, rendering those waivers 
superfluous.  See 38 C.F.R. § 20.1304 (2008).  The Board will 
consider all evidence of record.

The issues of entitlement to service connection for 
peripheral neuropathy of the left and right lower 
extremities, as secondary to service-connected diabetes 
mellitus, are addressed in the REMAND portion of the decision 
below and are REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The evidence of a nexus between the Veteran's claimed low 
back disorder manifested by pain and his military service is 
outweighed by more probative evidence to the contrary.


CONCLUSION OF LAW

A low back disorder manifested by pain was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  For claims pending before 
VA on or after May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).

Letters dated December 2005 and May 2009, provided to the 
Veteran before the April 2006 statement of the case and the 
June 2009 supplemental statement of the case, respectively, 
satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159, since they informed the Veteran of what 
evidence was needed to establish his service connection 
claim, what VA would do and had done, and what evidence he 
should provide.  The letters also informed the Veteran that 
it was his responsibility to help VA obtain medical evidence 
or other non-government records necessary to support his 
claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
was not provided with such notice.  However, since the 
appellant's claim is being denied, neither a disability 
rating nor an effective date will be assigned, so there can 
be no possibility of any prejudice to the claimant under the 
holding in Dingess, supra.

With respect to VA's duty to assist, the RO has obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the Veteran.  The Veteran's service treatment 
records, VA treatment records, and available private 
treatment records have been obtained.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2008).  The Veteran was provided with VA 
examinations of his back in May 2005 and December 2007.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2008).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in a claim 
for service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and a nexus between 
the in-service injury or disease and the current disability, 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. §§ 3.303(b), 
3.307(a)(3), 3.309(a).

Where a Veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as arthritis, become manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran contends that his claimed low back disorder, 
manifested by pain, was incurred in service.  In his October 
2005 notice of disagreement, the Veteran asserted that his 
service treatment records show frequent complaints of low 
back pain due to the nature of his work as a postal clerk in 
service from 1987 through 1994, at which time he lifted heavy 
mail bags and boxes on a daily basis.   The Veteran further 
noted that his back condition manifested in his May 2005 VA 
examination, at which time he had forward flexion of his 
spine to 75 degrees, and lateral flexion to 25 degrees, 
which, if service-connected, would warrant a compensable 
rating.

In his May 2006 substantive appeal, the Veteran noted that he 
was involved in a vehicle accident in service after working 
as a postal clerk, and also restated that he served as a 
postal clerk in service from 1987 through 1994, during which 
time he engaged in heavy, repetitive lifting, and was treated 
for a back condition.

At his February 2009 hearing before the undersigned Veterans 
Law Judge, the Veteran stated that he first injured his back 
while working as a postal clerk in service in 1987.  He 
explained that the work involved lifting bags that could 
weigh up to between 70 and 100 pounds, and that he and two 
others moved a total of 280,000 pounds of mail per month from 
February through September, and 830,000 pounds of mail per 
month from October to January.  The Veteran also explained 
that while he went to sick call during service for his back 
disorder, he tried to seek treatment from medics rather than 
more lengthy treatment in service because he did not want his 
rating, or points, to decrease.  The Veteran also asserted 
that his back pain continued throughout service, and after 
service.

In a May 2009 letter, the Veteran stated that he believes 
that the RO wrote in a December 2007 supplemental statement 
of the case that his claim was being denied in part because 
he was involved in an automobile accident in service in 1997.  
A review of the December 2007 supplemental statement of the 
case shows that the accident was listed as part of the 
Veteran's history; however, it is not a reason for the denial 
of the Veteran's claim, because it occurred during the 
Veteran's active service.  The Veteran also reasserted that 
his back disorder developed as a result of his postal duties 
in service.

The Veteran's service treatment records show extensive 
complaints of back pain, but no diagnosis of any chronic back 
condition.  In his July 1984 enlistment examination, the 
Veteran was found on clinical evaluation to have a normal 
spine and to be in normal musculoskeletal condition.  The 
Veteran also checked a box indicating that he did not have, 
and had never had, recurrent back pain.

Review of the service treatment records shows in March 1990, 
the Veteran sought treatment for sharp pain in his left 
flank.  The clinician found that the Veteran's back had good 
range of motion (ROM).  He diagnosed the Veteran with 
"probable pulled muscle vs. costochondritis."

In April 1991, the Veteran sought treatment for back pain, 
caused by lateral movement, but not forward or backward 
movement.  The clinician noted that the Veteran had no 
history of injury, and no weakness.  He was able to bend 
forward to a fully flexed position, and extend his back while 
standing without pain or difficulty.  The clinician noted 
some tenderness to light palpation, and diagnosed the Veteran 
with "back pain-muscular likely."

In January 1997, the Veteran sought treatment for back pain 
after being in the front car of a multi-car accident (i.e., 
the Veteran's car was hit from behind).  The Veteran's back 
had heavy spasms, and tenderness in the thoracic region.

In February 1997, a clinician x-rayed the Veteran's spine, 
and found no significant osseous, articular, or soft tissue 
abnormality.

Also in February 1997, the Veteran was noted as being in 
physical therapy for one month for persistent, exquisite 
thoracic spine pain upon touch.  The clinician noted that x-
rays of the Veteran's spine were negative, and diagnosed the 
Veteran with thoracic spine pain.

In March 1997, the Veteran was diagnosed with significant but 
more centralized muscle inflammation.

In April 1997, the Veteran was noted to have a "ligamentous 
injury to [his] spine which may take months to heal."  The 
clinician noted that he would not benefit from further 
physical therapy, and discontinued physical therapy services.

In December 2001, the Veteran sought treatment for constant, 
dull, mid-back pain.  The clinician diagnosed the Veteran 
with a cervical strain and a thoracic strain, status post a 
motor vehicle accident.

In May 2005, as part of the "Benefits Delivery at Discharge 
Program," the Veteran was provided with a VA examination 
while in service.  The Veteran reported that the onset of his 
low back pain was in 1988, and that it lasted several days 
with no radiation to other areas.  It is aggravated by 
lifting and bending, and occurs three months per year.  The 
Veteran stated that the low back pain and muscle spasm 
somewhat limit his activities.  On examination, the VA 
examiner found normal curvatures, and no muscle spasm or 
atrophy.  The Veteran had forward flexion to 75, 
repetitively, with pain in his low back after seven 
repetitions.  The Veteran had lateral flexion to 25 degrees, 
and extension to 25 degrees.  (Pursuant to 38 C.F.R. § 4.71a, 
normal flexion of the thoracolumbar spine is to 90 degrees, 
and normal lateral flexion and extension are to 30 degrees 
each.)  The VA examiner found that the Veteran had probable 
degenerative disc disease, which he told the Veteran would 
lead to flare-ups and low back pain, but requested an x-ray 
to confirm.  The radiologist x-rayed the Veteran's back, and 
found it to be normal.  Consequently, the VA examiner's final 
diagnosis was "low back pain with normal radiologic study."

In December 2007, the Veteran was provided a second VA 
examination of his back.  The examiner reviewed the claims 
file.  The Veteran reported that his back condition began in 
1988, while he was on postal duty.  He stated that his back 
pain was painful at a level of 8, where 0 is not painful, and 
10 is most painful.  The Veteran stated that he does not have 
flare-ups, and that he does not use any assistive devices.  
The VA examiner found that the Veteran's thoracolumbar spine 
was tender to palpation at the lumbar paraspinous 
musculature, with discomfort throughout.  The Veteran had 
forward flexion limited by pain to 50 degrees, extension 
limited by pain to 20 degrees, left and right lateral flexion 
limited by pain to 30 degrees, and left and right lateral 
rotation limited by pain to 45 degrees.  In his account of 
the Veteran's motion, the VA examiner noted that "the 
Veteran was observed sitting at 90 degrees without much 
difficulty."  An x-ray of the Veteran's spine showed mild 
spondylosis at T-11 and T-12, and was otherwise unremarkable.  
The VA examiner diagnosed the Veteran with lumbago (pain in 
the lumbar spine).  He further found that the Veteran's 
lumbosacral spine had no objective evidence of radiculopathy 
or other significant findings.  The VA examiner opined that 
it is less likely than not that the Veteran's current low 
back disability is the same back condition that he had in 
service, or the result of any injury or event that occurred 
during active duty.

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA examiner is so qualified, his 
medical opinion constitutes competent medical evidence.

In February 2008, the Veteran was examined by a private 
clinician, J.C.  She diagnosed the Veteran with 
costovertebral angle tenderness, which, she noted "could be 
due to chronic low back pain."

In March 2008, the Veteran was examined by another private 
clinician, J.L.  She diagnosed the Veteran with chronic 
middle-and low-back spinal pain.  She opined that the 
Veteran's back pain began as a result of his postal work in 
service, and was exacerbated by his car accident in service.  
Based on x-ray results, she ruled out (R/O) degenerative disc 
disease (DDD) and degenerative joint disease (DJD).

In April 2008, the Veteran was examined by a third private 
clinician, A.L.  Based on the results of a magnetic resonance 
imaging (MRI), he found that "there is very mild 
degenerative disc disease, but I see no evidence for a 
thoracic disc herniation or other significant pathology."

In May 2008, the Veteran returned to J.L.  She noted that an 
MRI of the lumbar spine was unremarkable, and the thoracic 
spine had mild DDD, but no evidence of disc herniation.  She 
diagnosed the Veteran with a backache.

In February 2009, a fourth private clinician, T.D., wrote a 
letter to VA in which he noted that the Veteran had lifted 
boxes while on postal duty in service.  He opined that this 
lifting in service "is exactly where his thoracic pain 
syndrome originated in my opinion.  It was the repetitive 
twisting of the thoracic spine which ultimately led to the 
onset of his clinical symptoms which progressed to the point 
of his referral to my office.  His thoracic MRI scan does 
reveal suggestive evidence of degenerative changes throughout 
the thoracic spine.  There was no evidence of disc herniation 
noted."  T.D. further opined that "[i]t is my opinion that 
the repetitive movement required during his job description 
in the postal department, specifically operating in the 
receiving and dispatch section, ultimately requiring the 
bending, twisting, picking up and loading process on 
thousands of occasions over multiple years is within a 
reasonable degree of medical probability and likely source 
[sic] of his repetitive trauma ultimately culminating in the 
degenerative process of the thoracic spine....Any consideration 
to support the Veteran in this regard would be appropriate in 
my medical opinion."

The Veteran is certainly competent to state that he is 
experiencing low back pain, and that he has experienced this 
pain since working as a postal clerk in service from 1987 
through 1994.  38 C.F.R. § 3.159(a)(2).  However, as a 
layperson with no apparent medical expertise or training, the 
Veteran is not competent to diagnose or comment on the 
etiology of a medical disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Where, as here, conflicting medical opinions are of record, 
the Board can ascribe greater probative weight to one opinion 
over another, provided that a rational basis is given.  See 
Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 
(Fed. Cir. 1999).  Greater weight may be placed on one 
clinician's opinion than another's based on the reasoning in 
the opinions, and whether and to what extent the clinicians 
reviewed the Veteran's prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

In this case, the opinion of the December 2007 VA examiner 
has greater probative value than the other opinions of 
record, because the examiner reviewed the Veteran's claims 
file.  Review of the claims folder is significant since 
opinions provided are based on the correct facts.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  As noted above, the 
Veteran's service treatment records, which include x-ray 
tests, show that the Veteran had extensive complaints of back 
pain, but no diagnosis of any chronic back condition in 
service.

Additionally, the majority of the clinicians diagnosed the 
Veteran with back pain, and a claim of service connection for 
pain cannot be granted.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999) ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).  The May 2005 VA examiner 
diagnosed the Veteran with "low back pain with normal 
radiologic study[;]" the December 2007 VA examiner diagnosed 
the Veteran with lumbago (pain in the lumbar spine), with no 
objective evidence of radiculopathy or other significant 
findings; J.C. diagnosed the Veteran with tenderness possibly 
due to chronic low back pain; J.L. initially diagnosed the 
Veteran with chronic middle-and low-back spinal pain, 
although she subsequently diagnosed the Veteran with mild 
DDD, which she had ruled out two months earlier; and T.D. 
diagnosed the Veteran with "thoracic pain syndrome."  By 
contrast, the only clinician other than J.L. to diagnose the 
Veteran with DDD, A.L., characterized it as being "very 
mild."  Consequently, because they constitute the majority 
of the competent medical opinions of record, and because they 
are consistent with the in-service findings that the Veteran 
had no chronic condition other than pain, the Board finds 
that the medical opinions which show that the Veteran has no 
diagnosis other than pain to be the most probative.

Additionally, although J.L. and T.D. opined that the 
Veteran's back pain is related to his time in service, those 
opinions cannot support a grant of service connection, 
because back pain is not a condition for which service 
connection can be granted.  See Sanchez-Benitez, supra.

The Board notes that, in the absence of proof of a current 
disability, there can be no valid claim for service 
connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Giplin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating 
service connection presupposes a current diagnosis of the 
condition claimed).  The requirement that a current 
disability be present is satisfied "when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim...even though the 
disability resolves prior to the Secretary's adjudication of 
the claim."  McClain v. Nicholson, 21 Vet. App. 319 (2007).  
Here, the majority of the diagnoses, including the diagnosis 
in which the claims file was reviewed, show that the Veteran 
does not have a back condition other than pain.  Because the 
most probative medical evidence of record shows that the 
Veteran does not have a low back condition other than pain, 
he is not entitled to service connection.

The Veteran is not entitled to service connection under the 
presumption of a chronic disease, because the most probative 
competent medical evidence of record shows that the Veteran 
does not have a chronic disease.  38 C.F.R. §§ 3.303(b), 
3.307(a)(3), 3.309(a).  Although the Veteran's representative 
argues in a June 2006 statement that the Veteran's condition 
is chronic because it has existed since service, he 
characterized it only as "pain and strain."  The most 
probative competent medical evidence does not show that the 
Veteran has a chronic back strain.  Moreover, despite the 
representative's argument to the contrary, the Board need not 
deem inadequate all VA examinations which find that the 
Veteran's condition is nothing other than pain, and/or is 
less likely than not to be related to service.

As noted above, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  In this case, although the Veteran's 
low back pain has been relatively continuous since service, 
the most probative competent medical evidence of record shows 
that the Veteran does not have a chronic disability other 
than pain, for which he could be granted service connection.

The preponderance of the evidence is against the award of 
service connection for the Veteran's low back condition, 
manifested by pain; it follows that the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).  As such, the Veteran's claim is denied.


ORDER

Service connection for a low back condition manifested by 
pain is denied.


REMAND

As previously indicated, in May 2008, the Veteran filed a 
notice of disagreement with the RO's September 2007 rating 
decision, in which it confirmed and continued the denial of 
entitlement to service connection for left and right lower 
extremity peripheral neuropathy.  The Board finds that the 
notice of disagreement filed by the Veteran was timely filed 
with the AOJ.  38 C.F.R. §§ 20.201, 20.300, 20.301(a), 
20.302(a) (2008).  However, as it does not appear that the 
AOJ ever issued a statement of the case with regard to these 
issues, the Board is required to remand the issues to the AOJ 
for issuance of a statement of the case.  Manlincon v. West, 
12 Vet. App. 238 (1999).  After the AOJ issues a statement of 
the case, then if, and only if, the Veteran timely files a VA 
Form 9, Substantive Appeal, or other correspondence 
containing the necessary information, these issues may be 
returned to the Board for adjudication.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Where the remand orders of 
the Board are not complied with, the Board itself errs in 
failing to insure compliance.  In this case, the Veteran has 
the right to be provided with a statement of the case on the 
issues of entitlement to service connection for peripheral 
neuropathy of the left and right lower extremities, as 
secondary to service-connected diabetes mellitus.

Accordingly, the case is REMANDED for the following action:

	The AOJ must issue a statement of the case 
addressing the 	Veteran's appeal of the denial 
of entitlement to service 	connection for 
peripheral neuropathy of the right and left lower 
	extremities, as secondary to service-connected 
diabetes 	mellitus.  The AOJ should inform the 
Veteran that in order to 	complete the 
appellate process for these matters, he should 
	submit a timely substantive appeal to the AOJ.  
If the Veteran 	completes his appeal by filing 
a timely substantive appeal, the 	matter should it 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


